DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 8/10/2022 have been fully considered but they are not persuasive.  In Applicant’s remarks, Applicant argues that new independent claims 29 and 34 are patentable because both comprise features in the original claim 20 in addition to the allowable features of claims 27 and 22, respectively, which were previously identified as allowable subject matter.  
Examiner disagrees insofar as the scope of features of original claim 20 in combination with claims 27 and 22 is not allowable.  Claim 20, as amended on 4/20/2022 in combination with claims 27 and 22 is the indicated allowable subject matter. 
New claims 29-36 are addressed below. 
Allowable Subject Matter
Claims 20, 22-28 are allowed.
Claims 31, 33, and 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  For claim 31, the closest prior art is Braido (US 2012/0078347) as applied below.  However, Braido lacks a positioning member of a first shape and the two auxiliary members of a second shape so that the positioning member and the two auxiliary members are distinguishable under X-rays by their shapes.
For claims 33 and 36, the closest prior art is Braido (US 2012/0078347) as applied below.  However, Braido lacks a skirt stent with a first region circumferentially distributed and a second region connected to the first region, the strength of the skirt stent in the first region being less than in the second region, and the positioning member provided on the first region. While Braido ‘347 has different thicknesses on the skirt stent, there is no teaching or suggestion that the location of the positioning member 770 is on a lower strength region of the skirt stent. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 29, 30, 32, 34, and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Braido et al. (Pub. No.: US 2012/0078347) (previously cited on the 6/10/2021 Notice of References Cited Form). 
Braido et al. (hereinafter, Braido) discloses a heart valve prosthesis (e.g., fig. 8A, 8B) comprising: a valve stent 700 and valve leaflets, the valve leaflets received in the valve stent (not depicted in fig. 8A, 8B, but see para. 102), the valve leaflets comprising at least two pieces (e.g., para. 102, three leaflet valve, with each leaflet joining another at a commissure 108/708), the valve leaflets being uniformly distributed along the4Application No.: 16/645,062Attorney Docket No.: 11230036USResponse to Office Action of May 11, 2022 circumferential direction of the inner surface of the valve stent (fig. 8A, posts 708 are evenly spaced), one end where the two valve leaflets are adjacent is mutually attached to form valve corners (commissures of the leaflets, which are attached at support posts 708), the valve corners are secured with the valve stent (at 708, see para. 102), a positioning member 770 is provided on the valve stent (fig. 8A, 8B), and a perpendicular line of one of the valve corners to the axis of the valve stent coincides with a projection of a perpendicular line of the positioning member to the axis of the valve stent on a plane perpendicular to the axis of the valve stent (positioning member 770 and the commissure support post 708 are aligned, see fig. 8A); wherein the heart valve prosthesis further comprises a connector 782, and wherein the stent further comprises a plurality of connecting rods (fig. 8B, at element 780), one end of each connecting rod is fixedly connected with one end of a valve leaflet stent (fig. 8A, 8B), which is far away from a skirt stent, and an other end of each connecting rod, which is far away from the one end of the valve leaflet stent, is connected to the connector 782 (fig. 8A, 8B).  
For claim 30, two auxiliary members 770 are further provided on the valve stent 700, and the two auxiliary members are provided on either side of the positioning member in a point symmetry manner with respect to the positioning member (e.g., fig. 8A, the other two markers 770).  
For claim 32, the valve stent comprises a leaflet stent 706 and a skirt stent 702 disposed on the leaflet stent, the skirt stent 702 extending radially outward of the 5Application No.: 16/645,062Attorney Docket No.: 11230036USResponse to Office Action of May 11, 2022leaflet stent (fig. 8B), the valve leaflets disposed within the leaflet stent (e.g., para. 102, leaflets are attached to the stent at posts 708), and the positioning member 770 disposed on the skirt stent 702 (fig. 8A, 8B).  
For claim 34, Braido discloses a heart valve prosthesis (e.g., fig. 8A, 8B) comprising: a valve stent 700 and valve leaflets, the valve leaflets received in the valve stent (not depicted in fig. 8A, 8B, but see para. 102), the valve leaflets comprising at least two pieces (e.g., para. 102, three leaflet valve, with each leaflet joining another at a commissure 108/708), the valve leaflets being uniformly distributed along the circumferential direction of the inner surface of the valve stent (fig. 8A, posts 708 are evenly spaced), one end where the two valve leaflets are adjacent is mutually attached to form valve corners (commissures of the leaflets, which are attached at support posts 708), the valve corners are secured with the valve stent (at 708, see para. 102), a positioning member 770 is provided on the valve stent (fig. 8A, 8B), and a perpendicular line of one of the valve corners to the axis of the valve stent coincides with a projection of a perpendicular line of the positioning member to the axis of the valve stent on a plane perpendicular to the axis of the valve stent (positioning member 770 and the commissure support post 708 are aligned, see fig. 8A); wherein the valve stent comprises a leaflet stent 706 and a skirt stent 702 disposed on the leaflet stent, the skirt stent 702 is extending radially outward of the leaflet stent 706 (fig. 8B), and the positioning member 770 is disposed on the skirt stent 702. 
For claim 35, two auxiliary members 770 are further6Application No.: 16/645,062Attorney Docket No.: 11230036USResponse to Office Action of May 11, 2022 provided on the valve stent 700, and the two auxiliary members are provided on either side of the positioning member in a point symmetry manner with respect to the positioning member (e.g., fig. 8A, the other two markers 770).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBA GANESAN whose telephone number is (571)272-3243. The examiner can normally be reached Monday-Friday, 8 AM - 5 PM Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408) 918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUBA GANESAN/Primary Examiner, Art Unit 3774